TYSON, J.
It is clear from an examination of the act approved March 3, 1870, (Acts, 1869-70, p. 390), that it did not confer upon the chancery -courts of this State the jurisdiction to correct mistakes in the description of lands sold by the probate court for partition among joint owners. There was no substantial change in this act in the codification of it in the Code of' 1876. — §§ 3840-41. In the Codes of 1886 and 1896, the language is not only changed, but the scope of the act is enlarged, so as to confer upon chancery courts the jurisdiction to correct all errors, omissions or irregularities which may invalidate any decree rendered by the probate court in the sales of lands, if the parties in interest have had legal notice of the proceedings in which the decree was rendered, if it be shown that the lands were sold for their full value which has been *179fully paid by the parties entitled to receive it. — Code ■of 1886, § 3539; Code of 1896, § 808.
We think it quite clear that under this section, the chancery court has jurisdiction to correct all errors of misdescription, committed by the probate court in the sale of lands for partitions among joint owners, provided the other demands of the statute are shown to have been complied with by the averments of the bill.
The bill before us contains no averment that the land was sold for its full value. This was one of the grounds of the demurrer interposed to it.
Without the remedy afforded by this statute the chancery court would not have jurisdiction to correct the misdescription.—Ganey v. Sikes, 76 Ala. 421; Brown v. Williams, 87 Ala. 353; 15 Am. & Eng. Ency. Law (1st ed.), 676 and note 1.
Affirmed.